COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00346-CV


City of Forest Hill, Texas, and            §    From the 153rd District Court
Brigette Mathis
                                           §    of Tarrant County (153-290222-17)

v.                                         §    July 12, 2018

                                           §    Opinion by Justice Meier
Michielle Benson, in her official
capacity and individually                  §    Dissent by Justice Kerr

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellants City of Forest Hill, Texas, and Brigette

Mathis shall pay all costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By /s/ Bill Meier
                                           Justice Bill Meier